DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed September 27, 2022 amending claim 1-9 and adding claims 11-17 is acknowledged.  Claims 1-17 are pending.  Claims 9-10 and 14-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.  The Restriction requirement mailed December 6, 2021 is still deemed proper.  Accordingly, claims 1-8 and 11-13 are under examination.

Claims 1-8 have been amended to broaden their scope compared to the previous claim set filed October 30, 2018.  First, claim 1 now recites “A manufacturing method . . . comprising”, which allows additional steps than those recited in the claim.  Second, claim 1 now recites the large genus of “host cell” instead of the narrow genus “E. coli”, and encompasses any microbial, plant, animal and fungal cell type.  Finally, claim 1 now recites the large genus “membrane protein” instead of the narrower genus “olfactory receptor protein”, and encompasses any membrane-imbedded, membrane-spanning or membrane-associated protein.   As necessitated by amendments to claims 1-8, Examiner has included additional prior art rejections to address other embodiments of the broader claims.  Amended claim 13 is the closest in scope to previous claim 3, which was the only claim previously rejected over prior art.  See Office Action mailed April 1, 2022, pages 14-17.  The present rejection of claim 13 is a modified rejection of previously rejected claim 3 based on the deletion of “stirring”.  See paragraph 26-27 below.

Applicant’s amendment of claim 1 to use the open transition phrase “comprising” overcomes the previous 112(a) rejection for enablement and that rejection has been withdrawn.  Any other rejection or objection not reiterated herein has also been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Notice of Improper Amended Claim Notation
Claims 1 and 6 are identified as “currently amended”.  In addition to the noted amendments indicated by underlining and striking out, present claim 1 also contains a deletion of “and stirring” and “settled” from the previous claim set filed February 7, 2022.   However, claim 1 is not annotated to indicate the deletion of “and stirring” and “settled”.  Claim 6 has words both underlined and crossed out and also contains deletions of words that are not included in the claim annotations.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c)(2) which states: “When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.”  In the interest of compact prosecution, however, the examiner will consider the claim listing on its merits. MPEP 714.03 (“Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency . . . , the examiner may simply act on the amendment and issue a new (non-final or final) Office action.”) The examiner reserves the right to send a PTOL-324 Notice of Noncompliant Amendment in the event of more severe deficiencies, which may result in loss of patent term. 

Correctly annotated, the version of claims 1 and 6 under examination reads:
(Currently amended) A manufacturing method of a nanodisc comprising a membrane protein, comprising a membrane protein in a host cell and purifying the membrane protein; ii) producing a host cell and purifying the membrane scaffold proteinpurified membrane to form a mixture, the host cell , thereby assembling a nanodisc.
(Currently amended) The method of claim 1, wherein, in step iii) mixing is performed at 0 oC[[.]] to 10 oC for 10 minutes to 1 hour.
Amended claim 1 no longer has a requirement for the mixture to be “stirred” or “settled”.  As such, the rejection of previous claim 3 in the office action mailed April 1, 2022 has been modified to reflect the deletion (See paragraph 26 - 27 below).  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by amendment.  

Claim 1 recites “producing a membrane protein in a host cell” in lines 2-3, “producing a membrane scaffold protein in a host cell” in lines 4-5, and “which was produced in the host cell” in lines 8-9.  It is not clear if the first and second “host cell” must be the same host cell or can be different host cells.  It is also not clear if “the host cell” in lines 8-9 are referring back to the first recitation, second recitation or both recitations of “a host cell”.  Thus, the minimal number of host cells required is not clear.
Claims 2-8 and 11-13 are rejected for depending from claim 1 and not remedying the indefiniteness.

Claim 7 recites “The method of claim 1, wherein, in step iii) where the membrane protein, which was produced in the host cell, is mixed with lipids, followed by settling, POPC and POPG mixed in a 1:1 molecular rate.”  The incorrect grammar makes the claim confusing.  It is not clear how mixing POPC and POPG in a specific rate is related back to mixing the purified protein with the lipids.  For instance, POPC and POPG are lipids; but it is not clear whether POPC and POPG are limiting the previously recited lipids.  Alternatively, POPC and POPG could be mixed in a 1:1 molecular ratio in a different container while the membrane protein is mixed with the generic lipids.  If Applicant intends the lipids recited in claim 1 to be limited to POPG and POPC mixed in a specific ratio in claim 7, Examiner recommends the following amendment:  “The method of claim 1, wherein step iii) further comprises allowing the lipid – membrane protein mixture to settle, and wherein the lipids comprise POPC and POPG mixed in a 1:1 molecular ratio.”      


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.

MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
In the instantly rejected claims, the new limitation of “host cell” in claims 1-2, 4, 7, 8 and 11-13 appears to represent new matter.  A review of the specification by the examiner found no basis for the limitation.  The specification recites “host cell” in reference to E. coli for the purposes of recombinant protein production (¶4).  The specification also refers to animal, and more specifically, insect cells for recombinant protein production (¶4).  As such, the specification supports “host cell” for recombinant protein expression as E. coli, animal or insect cell.  The specification does not describe or list other types of cells that would be amenable to producing recombinant membrane proteins for the purpose of manufacturing a nanodisc.  Recombinant membrane proteins have also been produced by non-E. coli bacteria, yeast and plant species (See Pandey et al., Biochem Cell Biol. (2016), 94(6): 507–527; Bernaudat et al., PLOS One (2011), 6(12): 1-17).  Thus, the genus of the claimed “host cell” also encompasses yeast, plant and bacterial cells.  Since no basis has been identified in the specification for producing membrane proteins in other host cells besides E. coli, animal and insect cells, the claims are rejected as incorporating new matter.


Claim Rejections - 35 USC § 112(a) – Written Description
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”  For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  
Claim 1 recites “i) producing a membrane protein in a host cell and purifying the membrane protein, ii) producing a membrane scaffold protein in a host cell and purifying the membrane scaffold protein . . .”  “Host cell” represents a large and diverse genus of cells that can be used for production of recombinant proteins.  Host cells could include non-E. coli bacterial cells, yeast cells, plant cells and algal cells (See Pandey et al., Biochem Cell Biol. (2016), 94(6): 507–527; Bernaudat et al., PLOS One (2011), 6(12): 1-17).
The specification teaches that host cells can be E. coli, animal or insect cells (¶4).  The specification provides a working example of expressing and purifying a TAAR13c membrane protein and an Apo-1 membrane scaffold protein from E. coli for the purposes of manufacturing nanodiscs (¶30 – 40).  However, the Specification fails to list what other cells types could be amenable to producing and purifying membrane proteins and membrane scaffold proteins for the manufacturing of nanodiscs.  The specification also fails to teach how to extrapolate the methods disclosed for membrane and membrane scaffold protein production in E. coli to other host cell production systems.  Different cell types have different growing conditions, which could affect membrane protein aggregation, and required different cell disruption conditions.  For these reasons it would not be predictable to the skilled artisan if other host cell expression systems other than animal cells and E. coli could be used to produce and purify membrane proteins, GPCRs, or olfactory receptors for their inclusion in nanodiscs.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (Inagaki et al., Journal of Molecular Biology (2012) 417:95-111).  Claim 2 is evidenced by White (White et al., FEBS Letters (2004) 564:289-293).  This is a new rejection necessitated by amendment.

Regarding claims 1 and 11-12, Inagaki teaches a method of making a nanodisc comprising the integral membrane protein NTS1 imbedded in lipids, and surrounded by MSP1D1 (Figure 1; pages 105-106).  Inagaki teaches that NTS1 is a G-protein coupled receptor (GPCR) (i.e. a membrane protein) (Abstract).  Regarding step i), Inagaki teaches that NTS1 was produced and purified from E. coli (i.e. a host cell) (page 105, ¶4; Figure 1b).  Regarding step ii), Inagaki teaches that MSP1D1 is a membrane scaffolding protein (page 97, ¶2), which was expressed and purified from BL21Gold(DE3) cells (i.e. a host cell) (page 105, ¶8 - page 106, ¶2; Figure 1b).  Inagaki demonstrates the purity of NTS1 and MSP1D1 by SDS-PAGE analysis before assembly of the nanodisc (Figure 1b, lanes 2-3).  Regarding step iii), Inagaki teaches combining purified NTS1 and lipids to form a mixture (page 106, ¶4; Figure 1b).  Regarding step iv), Inagaki teaches MSP1D1 was added to the mixture containing NTS1 to form a nanodisc (page 106, ¶4, Figure 1b).  

Regarding claim 2, Inagaki teaches that NTS1 purification was carried out as described in White et al., (page 105, ¶3).  White teaches that an expression vector encoding NTS1 was introduced into E. coli (Section 2.1).  White teaches NTS1 expression was induced by incubating with IPTG (Section 2.1).  White teaches NTS1 was purified from E. coli by homogenization and sonication (i.e, released to the outside of the cell) and solubilized in buffer containing the detergent CHAPS (Sections 2.3-2.4).  White teaches NTS1 was purified using an Ni-NTA column (Section 2.3.3).  Therefore, the method of Inagaki inherently included the recited steps of claim 2.

Regarding claim 3, step v), Inagaki teaches removing the cholate/detergent from the mixture by mixing it with Bio Beads for 2 hours at 4 oC followed by centrifugation (page 106, ¶4; Figure 1a).   Inagaki also teaches after centrifugation, the mixture was comprised of nanodiscs containing NFT and empty nanodiscs, indicating that unassembled proteins were removed (page 106, ¶4).

Regarding claim 5, Inagaki teaches MSP1D1 is an N-terminal deletion of Apoprotein A-I (page 105, ¶8).  Inagaki teaches MSP1D1 surrounds the lipid-protein complex (Figure 1A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (Inagaki et al., Journal of Molecular Biology (2012) 417:95-111), in view of White (White et al., FEBS Letters (2004) 564:289-293), Sirtori (US 5876968 A, published March 2, 1999) and Sligar2008 (Nanodisc Protocols (March 2008); http://publish.illinois.edu/sligar-lab/files/2020/01/Nanodisc_Protocols.pdf, retrieved from internet [retrieved March 28, 2022]).  This is a new rejection necessitated by amendment.

The teachings of Inagaki and White are recited above.  Regarding claim 6, Inagaki also teaches incubating NTS1, MSP1D1 and the lipids together at 4 oC for 1 hour.  Regarding claim 7, Inagaki also teaches the lipids were POPC and POPG mixed in a 1:1 ratio (page 106, ¶3).
Regarding claims 6-8, Inagaki and White do not teach mixing NTS1 and the lipids together for an hour before adding MSP1D1 or letting the mixture settle before adding MSP1D1.  Inagaki and White do not teach stirring the MSP – lipid – receptor mixture.
Sirtori teaches reconstituting high-density lipoproteins by mixing ApoA-I protein with phospholipids (Col. 14, lines 23-43).  Sirtori teaches that protein was added to the phospholipid/cholate mixture and the resulting mixture was stirred for 3 min at room temperature and then incubated overnight at 4 oC (Col. 14, lines 36-39). 
Sligar2008 teaches general guidelines for making nanodiscs (page 4).  Sligar2008 teaches “[t]he general idea is quite simple - cholate-solubilized phospholipids are mixed with MSP and detergent solubilized membrane protein, everything is incubated together, then the detergents are removed (usually with BioBeads), and the self-assembly takes place.” (page 4, ¶1).  Sligar2008 teaches “the important parameters are: (1) lipid to MSP ratio, (2) temperature, (3) choice of detergent and (4) the final lipid and detergents concentrations in the reconstitution mixture.” (page 4, ¶1).  Sligar2008 also teaches that “the choice and concentration of the secondary detergent depend entirely on the membrane protein, and have to be worked out for every new target.” (page 4, ¶2).  Sligar2008 also teaches “[s]ince the entire procedure can be executed quickly, it is not necessary that the target protein be stable in the detergent for very long periods of time. (page 4, ¶2).  Sligar2008 also teaches mixing (i.e. stirring) the nanodisc reconstitution mixture (page 5, ¶1) and incubating (i.e. settling) the mixture for up to 2 hours (page 5, ¶2).  Finally, Sligar2008 teaches that removing some detergents like triton requires more Bio Beads for removal (page 5, ¶2).
Claims 1-3, 5 and 11-12 are included in this rejection because Inagaki, as evidenced by White, anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have allowed the NTS1 – lipid mixture of Inagaki to settle.  It also would have been obvious to stir the NTS-lipid-MSP mixture to mix them together.  The additional steps would have amounted to a simple combination of known method steps for the common purpose of reconstituting membrane proteins.  First, Sligar2008 does not identify the order of adding the components of the nanodisc or how the components are mixed (i.e. stirred, vortexed or agitated) as important parameters to nanodisc assembly.  Second, both Sligar2008 and Sirtori teach “incubating” the mixtures or proteins and lipids, which is substantially the same as “settling”.  One would have a reasonable expectation that a nanodisc would self-assemble once the surfactant was removed if the receptor-lipid mixture were allowed to settle because Sligar2008 identifies other instances in the “quite simple” method where the mixtures are incubated and mixed together.  Lastly, Sligar2008 teaches mixing the reconstitution mixture and Sirtori teaches mixing proteins and lipids together by stirring.  One would have had a reasonable expectation of success that nanodiscs would self-assemble upon removal of the surfactant from a mixture that was “stirred” versus other means of mixing the components because 1) stirring is one of few and finite number of means of combining chemical components within a mixture, and 2) Sirtori teaches that proteins and lipids can be stirred in order to mix them.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (Inagaki et al., Journal of Molecular Biology (2012) 417:95-111),  White (White et al., FEBS Letters (2004) 564:289-293),  Sirtori (US 5876968 A, published March 2, 1999) and Sligar2008 (Nanodisc Protocols (March 2008); http://publish.illinois.edu/sligar-lab/files/2020/01/Nanodisc_Protocols.pdf, retrieved from internet [retrieved March 28, 2022]) as applied to claims 1-3, 5-8 and 11-12 above, and further in view of Song (Song et al., Current Microbiology (2009) 59:309-314).  Current claim 13 is the closest in scope to rejected claim 3 from the previously rejected claim set.  This is a modified rejection, as necessitated by amendment, of the sustained rejection from the April 1, 2022 office action.

The teachings of Inagaki, White, Sirtori and Sligar2008 are recited above and applied as for claims 1-3, 5-8 and 11-12.   Inagaki also teaches “The nanodisc technique has previously been used to study various aspects of GPCR function” including binding and activation of the associated G-protein (page 96, ¶5).
Inagaki, White, Sirtori and Sligar2008 do not teach incorporating an olfactory receptor into a nanodisc.
Song teaches expressing (i.e., producing) and purifying the olfactory receptor protein hOR2AG1 from E. coli (Abstract; pages 310-311).  Song teaches hORAG1 is a GPCR, which are difficult to express in E. coli (page 309, ¶2; Abstract).  Song teaches to purify hORAG1, cells are lysed by sonification then insoluble fractions are solubilized with Triton X-100 detergent followed by N-lauroyl sarcosine (pages 310-311; Figure 3B).  Finally, Song teaches the method “provides new production method of olfactory receptors or other GPCRs for the development of biosensor and ligand binding study.” (page 313, ¶3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the hORAG1 olfactory receptor as taught by Song for the NTS1 receptor in the method of making nanodiscs as taught by Inagaki.  It would have amounted to a simple substitution of one known GPCR for another GPCR by known methods to yield predictable results.  One would be motivated to substitute hORAG1 because Song teaches that hORAG1 can be used for ligand binding studies, while Inagaki teaches that GPCRs imbedded in nanodiscs are useful for studying the binding kinetics of GPCRs in a lipid environment.  Both Song and Inagaki, using White by reference, teach producing and purifying the GPCR from E. coli using solubilization buffers containing detergent.  Sligar2008 teaches that the specific detergent used to solubilize the membrane-associated protein depends on the specific protein to be integrated.  One would have a reasonable expectation of success that hORAG1 could be integrated into a nanodisc because both hORAG1 and NTS1 are both GPCRs and the nanodisc protocols are flexible in terms of the detergent used for solubilization.  Because Sligar2008 teaches that the secondary detergent used for target protein solubilization must be determined individually for each protein, one skilled in the art would expect that any membrane protein could be integrated into a nanodisc once the appropriate protein solubilization detergent was determined.


Claims 1, 3, 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sligar2004 (US 20040053384 A1).  This is a new rejection necessitated by amendment.

Regarding claim 1, Sligar2004 teaches methods of producing nanodiscs comprising membrane proteins (Abstract).  Sligar2004 teaches i) producing and purifying tethered, embedded and integral membrane proteins in E. coli and insect cells (i.e. host cells) ([0129], [0138], and [0149]).  Sligar2004 teaches ii) producing and purifying a membrane scaffold protein (MSP) from E. coli (i.e., a host cell) ([0120]-[0125]).  Sligar2004 teaches iii) and iv) assembling a nanodisc by mixing an embedded membrane protein, MSP and cholate (i.e. a lipid) together ([0138]).  
Sligar2004 does not teach first mixing the purified protein with lipids and then adding in the MSP.
However, Sligar2004 also teaches the ratio of MSP to phospholipids is critical to the assembly and final structure of the nanodisc ([0077]).  Sligar2004 also teaches membrane preparations containing the membrane protein of interest can be incorporated into nanodiscs once MSP is added ([0149]).  Sligar2004 teaches that the nanodiscs assembled by adding all three ingredients were pure (Fig 9, 15) and contained active proteins with native conformation (Figs 10, 12, 13 and 18).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have mixed the purified membrane protein first with lipids and then with the purified MSP.  It would have amounted to a change in the sequence of adding the components that comprise the nanodiscs.  MPEP 2144.04.IV.C teaches that a change in order of addition ingredients or performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Therefore, in the absence of evidence demonstrating unexpected features of the nanodiscs containing a membrane protein or unexpected improvement in the manufacturing process, the claimed method is prima facie obvious over the method taught by Sligar2004.    

Regarding claim 3, Sligar2004 teaches removing surfactants/detergents and proteins after MSP, membrane protein and lipids were mixed to form the nanodiscs (Fig 14, [0032], [0070]).

Regarding claim 5, Sligar2004 teaches the MSP is Apo-1 and surrounds the lipids ([0065], Table 1, Fig 3).

Regarding claim 6, Sligar2004 teaches a membrane protein - MSP - lipid mixture was incubated on ice (0-10 oC) for 1 hour ([0149]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incubated just the lipids and the membrane protein on ice for 1 hour before adding the MSP.  It would have amounted to a change in order of the addition of ingredients, which is prima facie obvious. 

Regarding claim 11-12, Sligar2004 teaches nanodiscs comprising lipids, MSP and 5-HT receptor, a GPCR ([0149]).  Sligar1 teaches a method of making the 5-HT-containing nanodiscs from a membrane fraction from host cells overexpression 5-HT ([0149]).  Sligar2004 teaches solubilizing the membrane fraction, mixing with phospholipids and MSP ([0149]).  Sligar2004 teaches nanodiscs with integral membrane proteins like GPCRs can use membrane fractions or purified, solubilized proteins.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used purified and solubilized GPCR in place of the membrane solubilized GPCR.  It would have amounted to a simple substitution of purified GPCR from a membrane fraction for enriched GPCR membrane fraction by known means to yield predictable results.  The skilled artisan would have a reasonable expectation that the substitution could be made and still produce nanodiscs because Sligar2004 teaches other purified membrane proteins incorporated into nanodiscs as described above for claim 1.  Additionally, Sligar2004 expressly teaches that either purified, solubilized proteins or membrane fractions enriched in the protein of interest can be used to manufacture nanodiscs comprised of the protein of interest embedded in lipids and surrounded by MSP.

Regarding claim 13, Sligar2004 also teaches the protein of interest can be an olfactory receptor GPCR ([0066]-[0067]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included an olfactory receptor in the nanodiscs instead of 5-HT.  It would have amounted to the simple substitution of one known GPCR for another GPCR by known means to yield predictable results.  


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (Inagaki et al., Journal of Molecular Biology (2012) 417:95-111), in view of White (White et al., FEBS Letters (2004) 564:289-293), Sligar2004 (US 20040053384 A1) and Hussain (Hussain et al., PNAS (2013), 110(48): 19579-19584).  This is a new rejection as necessitated by amendment.

The teachings of Inagaki and White are recited above.  Inagaki also teaches “The nanodisc technique has previously been used to study various aspects of GPCR function” (page 96, ¶5).  
Regarding claims 4 and 13, Inagaki and White do not teach incorporating an olfactory receptor or specifically TAAR13c into nanodiscs.  
The teachings of Sligar2004 are recited above.  Sligar2004 lists a variety of GPCRs that can be incorporated into nanodiscs, including olfactory receptors ([0066]-[0067], [0149]).  Sligar2004 also teaches GPCRs that can bind amines ([0066]).  However, Sligar2004 does specifically teach TAAR13c.  
Hussain teaches TAAR13c is an olfactory receptor in fish that detects diamine ligands including cadaverine (Abstract).  Hussain teaches TAAR13c belongs to the GPCR class of olfactory receptors (page19583, ¶1). 
Claims 1-3, 5 and 11-12 are included in this rejection because Inagaki, as evidenced by White, anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated a generic olfactory receptor, or TAAR13c specifically, using the method of Inagaki because it would have amounted to a simple substitution of one known GPCR for another by known means to yield predictable results.  Sligar2004 lists many GPCRs that can be incorporated into nanodiscs either as purified, solubilized proteins or as membrane preparations.  Thus, one skilled in the art would predict that purified TAAR13c could be purified and incorporated into nanodiscs using the same steps that Inagaki used to incorporate NTS.  One would have been motivated to do so to study the biochemical properties of TAAR13c because Inagaki teaches GPCRs can be studied by incorporating them into nanodiscs.


Response to Arguments
Applicants summarize the teachings of each reference and then argue that Inagaki, White, Song, Sirtori and Sligar (herein referred to as Sligar2008) do not teach or suggest forming nanodiscs by incorporating a purified membrane protein (Remarks, page 8, ¶3-8).  This argument has been fully considered by is not persuasive.  First, it is merely an argument of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Second, Inagaki teaches producing a nanodisc with the purified GPCR, NTS1, which is detailed in the rejection above (see paragraphs 17 - 21).  The SDS-PAGE analysis in Figure 1b of Inagaki demonstrates NTS1 and the MSP were purified before assembly of the nanodisc.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600